U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q /A Amendment No. 1 (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2013 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 001-10196 STUDIO ONE MEDIA, INC. (Exact name of Registrant as specified in its charter) DELAWARE 23-2517953 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 7650 E. Evans Rd., Suite C Scottsdale, Arizona85260 (Address of principal executive offices) (Zip Code) (480) 556-9303 (Registrant’s telephone number, including area code) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yeso No Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the Registrant was required to submit and post such files). xYesoNo (Not required) Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). oYesx No At November 19, 2013, the number of shares outstanding of Common Stock, $0.001 par value, was55,942,494 shares. 1 EXPLANATORY NOTE We are filing this Amendment No. 1 on Form 10-Q/A to our Quarterly Report on Form 10-Q for the period ended September 30, 2013 (the “Form 10-Q”), which was originally filed with the Securities and Exchange Commission on November 19, 2013, for the sole purpose of furnishing the Interactive Data File as Exhibit 101 in accordance with Rule 405 of Regulation S-T. Exhibit 101 to this report furnishes the following items from the Form 10-Q formatted in eXtensible Business Reporting Language (XBRL): (i) the unaudited Condensed Consolidated Balance Sheets as of September 30, 2013 and the audited Condensed Consolidated Balance Sheets as of June 30, 2013, (ii) the unaudited Condensed Consolidated Statements of Operations for the three months endedSeptember 30, 2013 and 2012,(iii) the Condensed Consolidated Statements of Cash Flows for thethree monthsendedSeptember 30, 2013 and 2012 and (iv) the unaudited Notes to ConsolidatedFinancial Statements. No other changes have been made to the Form 10-Q. This Amendment does not reflect events that have occurred after the November 19, 2013 filing date of the Form 10-Q, or modify or update the disclosures presented therein, except to reflect the amendment described above. 2 ITEM 6. EXHIBITS a) The following Exhibits are filed herein: NO. TITLE 31.1 * Certification of Chief Executive Officer pursuant to the Securities Exchange Act of 1934, Rules 13a-14 and 15d-14, as adopted pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 31.2 * Certification of Chief Financial Officer pursuant to the Securities Exchange Act of 1934, Rules 13a-14 and 15d-14, as adopted pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 32.1 * Certification of Chief Executive Officer and of Chief Financial officer pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 99.1 * Temporary Hardship Exemption 101.INS ** XBRL Instance Document 101.SCH ** XBRL Taxonomy Extension Schema 101.CAL ** XBRL Taxonomy Extension Calculation Linkbase 101.DEF ** XBRL Taxonomy Extension Definition Linkbase 101.LAB ** XBRL Taxonomy Extension Label Linkbase 101.PRE ** XBRL Taxonomy Extension Presentation Linkbase * Previouslyfiled. ** Filed herewith. 3 SIGNATURES In accordance with Section 13 or 15(d) of the Exchange Act, the Registrant caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. STUDIO ONE MEDIA, INC. Date:November 20 , 2013 By: /s/Preston J. Shea Preston J. Shea, Title: President and Chief Executive Officer In accordance with the Exchange Act, this report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. STUDIO ONE MEDIA, INC. Date:November 20 , 2013 By: /s/Preston J. Shea Preston J. Shea, Title: Director, President, Chief Executive Officer, Secretary STUDIO ONE MEDIA, INC. Date:November 20 , 2013 By: /s/Mirella Chavez Mirella Chavez Title:Chief Financial Officer 4
